    Case: 1:19-cv-02519-JPC Doc #: 177 Filed: 03/19/21 1 of 14. PageID #: 5300



                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


LEONARD MAZZOLA,                                          Case No. 1:19-CV-02519
                         Plaintiff,                       Judge Philip J. Calabrese

    vs.                                                   Magistrate Judge David A. Ruiz
ANTHONY TOGLIATTI, et al.
                         Defendants.

      PLAINTIFF LEONARD MAZZOLA’S MOTION FOR LEAVE TO FILE SECOND AMENDED
                                   COMPLAINT


          Plaintiff Leonard Mazzola respectfully requests that the Court grant leave to file the Second

Amended Complaint under Fed. R. Civ. P. 15(a), in which Mazzola seeks to re-assert a First

Amendment-retaliation claim against Defendant Gregory O’Brien based on new information

discovered in October 2020, as an alternative to the Court ruling on Mazzola’s Motion for

Reconsideration of Qualified Immunity Granted to Defendant Gregory O’Brien (ECF No. 173) and

to avoid the need for Mazzola to pursue a separate lawsuit against Defendant O’Brien and/or

consolidate it with this action.

          A memorandum in support follows.
     Case: 1:19-cv-02519-JPC Doc #: 177 Filed: 03/19/21 2 of 14. PageID #: 5301



                                            INTRODUCTION

        Plaintiff Leonard Mazzola respectfully requests leave to file the Second Amended

Complaint, which is attached as Exhibit 1. One day before this Court granted qualified immunity to

Defendant O’Brien on Plaintiff Leonard Mazzola’s 42 U.S.C. § 1983 First Amendment–retaliation

claim, the Court ordered Defendants to produce documents and testimony they had previously

withheld based on an improper assertion of attorney-client privilege.1 Four days after the Court

ruled Defendant O’Brien qualifiedly immune, Defendants produced evidence disproving that

ruling’s factual basis.2

        On November 11, 2020, Plaintiff Leonard Mazzola moved the Court to lift the stay entered

to accommodate two other Defendants’ qualified-immunity appeals for the limited purpose of

reconsidering the qualified-immunity decision that turned out to be factually unfounded because

Defendants had withheld evidence.3 If the Court grants reconsideration and denies Defendant

O’Brien qualified immunity, the Court need not decide this motion, which Plaintiff Mazzola has

filed in an abundance of caution before the relevant statute of limitations for § 1983 claims.

                                           ISSUE PRESENTED

Fed. R. Civ. P. 15(a)(2) requires district courts to “freely give leave” to amend complaints “when
justice so requires.” Mazzola seeks to amend his complaint based on new evidence unavailable to him
when he filed the operative complaint. He received the new evidence in October 2020, only after the
Court compelled Defendants to produce it. Does justice require the Court to grant leave to amend?

                             FACTUAL AND PROCEDURAL BACKGROUND

I.      The Court ordered Defendants to produce new evidence in October 2020.
        On October 14, 2020, the Court, through the Magistrate Judge, granted Plaintiff Leonard

Mazzola’s Motion to Compel Testimony of Defendant Gregory O’Brien on Specific Subject Matters


1 See ECF No. 146.
2 See ECF Nos. 162 (Court’s order requiring document production after in camera review); 163 (Defendants’

notice of production); 172 (Plaintiff’s notice of filing deposition transcript with exhibits).
3 See ECF Nos. 173, 173-1. Defendant O’Brien’s qualified-immunity denial is not the subject of any appeal.


                                               Page 1 of 13
      Case: 1:19-cv-02519-JPC Doc #: 177 Filed: 03/19/21 3 of 14. PageID #: 5302




or, Alternatively, Determine His Legal Unavailability and to Compel Production of Sufficient

Privilege Log with In Camera Review of Emails Withheld as Privileged.4 The order held that

attorney-client privilege did not apply to five specific subject areas for which Defendants withheld

evidence based on assertion of privilege and that Mazzola was entitled to deposition testimony and

documents from Defendant O’Brien within these areas.5

II.     The next day, the Court entered its order granting qualified immunity to Defendant
        O’Brien.
        The next day, On October 15, 2020, the Court entered an order on summary judgment that

included granting qualified immunity to O’Brien on Mazzola’s 42 U.S.C. § 1983 individual-capacity

First Amendment–retaliation claim.6 The Court’s ruling was premised on its findings that O’Brien’s

“involvement was largely limited to relaying information.”7 The Court explained that “Defendant

O’Brien, Defendant City’s law director, testified that he told union lawyer Phillips that the City

planned to punish Mazzola and ‘expected Phillips’ to relay that information.”8 The Court noted that

“[t]he record does not show that Mr. Mazzola ever saw” Defendant O’Brien’s March 28, 2019 email

to union attorney Robert Phillips “outlin[ing] the City’s potential charges against Mazzola.”9

        Defendant O’Brien’s March 28, 2019 email to Phillips, which is attached as Exhibit 1 for the

Court’s convenience, stated that the City “intended” to discipline Mazzola for allegedly: “Lying

during a formal internal investigation on the unauthorized dissemination of departmental

documents; Lying to the Mayor regarding performance measurement standards allegedly approved

by the Chief[;] Intentionally ignoring a previous departmental order, ten (10) incidents of usurping

his superiors to directly communicate with City officials and employees regarding departmental



4 Ord., ECF No. 146.
5 Ord. 6, Doc. 146.
6 Ord. 16, Doc. 147.
7 Id.
8 Id.
9 Id.


                                             Page 2 of 13
       Case: 1:19-cv-02519-JPC Doc #: 177 Filed: 03/19/21 4 of 14. PageID #: 5303




staffing, training, and policies and procedures[;] [and] The release of departmental documents

outside of the police department[.]”10

         The Court went on to rule that the available evidence was insufficient to prove that

Defendant O’Brien “was acting in a ‘discretionary’ capacity to violate Mazzola’s First Amendment

rights” or “had any decision-making input into the alleged retaliation scheme.”11

III.     The Court ordered Defendants to submit the previously withheld evidence for in
         camera review to ascertain privilege applicability and then ordered Defendants to
         produce new evidence and submit Defendant O’Brien for further deposition
         testimony.
         Later that day, at the October 15, 2020 pretrial conference, the Court orally ordered

Defendants to submit the documents identified in the privilege log for in camera review and to

produce Defendant O’Brien for deposition on October 20, 2020. After filing a notice of

interlocutory appeal on the Court’s denial of qualified immunity to Defendant Kilbane12 on October

16, 2020, Defendants City of Independence, Kilbane, and O’Brien filed a notice advising that they

had produced the documents to the Court.13

         On October 19, 2020, the Court compelled these Defendants to produce, by 4:00 p.m. that

day, 41 previously withheld documents in their entirety, six previously withheld documents with

redactions for privileged portions, and nine previously produced but redacted documents with

redactions removed.14 Defendants timely produced the documents,15 and Defendant O’Brien gave


10 Ex. 2, Defs.’ Dep. Ex. 56 to O’Brien Dep., Email from O’Brien to Phillips sent March 28, 2019 at 11:57
a.m.
Although not specifically mentioned by the Court in its opinion, Defendant O’Brien’s March 29, 2019 email
to Phillips further substantiates the ultimatum by expressly setting forth a quid pro quo: “Provided Lt.
Mazzola retires” and “submit[s] his letter of retirement immediately[,]” Mazzola “will be retiring at the rank of
Lieutenant” (as opposed to patrol officer) and his “personnel file will remain as it currently exists. There have
been no written reports created as a result of the most recent investigation.” This email is attached in Ex. 3
for the Court’s convenience, ECF No. 93-1, Ex. 1 – C, DFNTS_0000323–24.
11 Id.
12 Defs.’ Not. of appeal, ECF No. 154.
13 Defs.’ Not. of prod. of emails to Court, ECF No. 157.
14 Opin. and Ord. 2–4, ECF No. 162.
15 Defs.’ Not. of prod. of emails pursuant to Oct. 19, 2020 Ord., ECF No. 163.


                                                 Page 3 of 13
      Case: 1:19-cv-02519-JPC Doc #: 177 Filed: 03/19/21 5 of 14. PageID #: 5304




deposition testimony as scheduled on October 20, 2020.16

IV.      The documents Defendants produced on October 19, 2020 and Defendant O’Brien’s
         October 20, 2020 testimony provided new evidence unavailable to Mazzola when he
         filed the operative complaint.
      A. The new evidence established that Defendant O’Brien personally conveyed the
         ultimatum forcing Mazzola to choose between punitive discipline and early
         retirement in a March 25, 2019 call with union attorney Robert Phillips.
         Before the Defendants produced the new (to Mazzola) evidence in October 2020,

Defendant O’Brien testified at his first deposition on July 30, 2020 that he did not remember the

content of his unprivileged telephone call(s) with union attorney Robert Phillips about the City’s

investigation of Mazzola.17 In July 2020, Defendant O’Brien claimed he did not remember whether

he spoke to Phillips about any of the following:

             •   whether the City considered demoting Mr. Mazzola,18

             •   whether the City consider reporting Mazzola to the County prosecutor for addition

                 to the Brady/Giglio list of dishonest officers,19 nor

             •   whether then-Lieutenant Mazzola could avoid discipline by retiring.20

The documents produced on October 19, 2020 and O’Brien’s court-ordered October 20 testimony

proved that he spoke to Phillips about all three—confirming Mazzola’s factual allegations.

         On Friday, March 22, 2019, Defendant O’Brien “was summoned out to the Mayor’s office”

to learn “what the investigation of Mr. Mazzola entailed[,]”21 and “agreed to approach Bob Phillips




16 Dep. of Gregory O’Brien, Oct. 20, 2020, ECF No. 172-1.
17 Dep. of O’Brien 13:4–13, Jul. 30, 2020, ECF No. 81 (attached as Ex. 4) (“Q: In general, what was—I guess
how would you characterize the nature of the communications you had with Bob Phillips during the time
period we’ve mentioned between when the investigation started and when Mr. Mazzola retired? A: Very
limited. I don’t recall more than, like I said, two or three phone calls with Bob, brief phone calls. Most of our
communication was done via emails.”)
18 Id. at 19:24–21:12.
19 Id. at 21:13–20.
20 Id. at 40:3–21.
21 O’Brien Dep. (Oct. 20, 2020) at 130:10–16.


                                                 Page 4 of 13
     Case: 1:19-cv-02519-JPC Doc #: 177 Filed: 03/19/21 6 of 14. PageID #: 5305




and see what he had to say about this whole matter.”22 Defendant O’Brien spoke with Phillips by

phone on Monday, March 25, 2019, and he summarized that call in an email he sent the same day to

Defendants Kilbane and Togliatti and City Human Resources Director Leticia Linker.23

        That March 25, 2019 email stated that Defendant O’Brien and Phillips “discussed the areas

that a pre-disciplinary hearing would cover: (1) circumventing the chain of command, (2) overt

disregard for directives of a superior officer; and (3) lying/dishonesty.”24 Defendant O’Brien

“informed Bob the City would not be seeking [Mazzola’s] termination and provided that we would

demote Lenny to patrol officer.”25 They then “discussed the viable alternative of Lenny retiring at

his current grade without Bill Evans [sic] report being created.”26

        Defendant O’Brien and Phillips also talked about “an arbitration that included, in part,

dishonesty disqualifiers[,]” and when Phillips took the position that “a ‘Brady disqualifier’ only occurs

when there has been an adjudication of the officer’s deception[,]” O’Brien “reminded Bob that

would include an arbitration in [O’Brien’s] opinion.”27 Defendant O’Brien then went further and

“informed Bob that the City would be left with whether Lenny could serve as a police officer if he

was disqualified as a witness because of dishonesty.”28 He “told Bob if, after an arbitration, it was

found that Lenny could not serve as a witness[,] then at that point the City may take the position he

cannot serve an essential function of his position[,] which could affect Lenny’s employment.”29

Phillips asked O’Brien to provide him “bullet points” of the possible charges so Phillips could




22 Id. at 130:17–20.
23 Email from O’Brien to Kilbane, Linker, and Togliatti sent Mar. 25, 2019 at 2:41 p.m., Ex. 22 to O’Brien
Dep. of Oct. 20, 2020 (included in Ex. 4).
24 Id.
25 Id.
26 Id.
27 Id.
28 Id.
29 Id.


                                                Page 5 of 13
     Case: 1:19-cv-02519-JPC Doc #: 177 Filed: 03/19/21 7 of 14. PageID #: 5306




discuss them with Mazzola.30 O’Brien told Phillips he would call him back after speaking with

Kilbane.31

        Defendant O’Brien confirmed in his October 20, 2020 deposition testimony that his March

25, 2019 email accurately described that conversation with Phillips.32 He did tell Phillips that

Mazzola could retire to avoid discipline,33 that a disciplinary arbitration would include Brady

dishonesty disqualifiers, and that arbitration would be sufficient “adjudication” to disqualify Mazzola

from testifying.34 O’Brien expected Phillips to tell Mazzola all of this information.35

        When asked whether the facts contained in the email were true—as opposed to whether the

email accurately reflected what he told Phillips, which it did—O’Brien testified in October 2020 that

he decided what information to convey to Mazzola through Phillips. When asked if it was true that

the City actually intended to (“would”) demote Mazzola to patrol officer, O’Brien claimed: “No.

That is not true.”36 O’Brien also denied in his October 2020 testimony that the City planned to have

Mazzola added to the Brady/Giglio list and that the City planned to take the position that Mazzola

should be terminated if demoted and added to the Brady/Giglio list.37 He testified that he “knew the

City was contemplating disciplining Mr. Mazzola” but “was not part of any discussion of what that

discipline would look like or what was the result.”38 If this testimony is accurate, and O’Brien was

not falling on his sword for his clients, it means that he took it upon himself to threaten Mazzola

through Phillips that the City “would” demote Mazzola even when he did not know if that is what

the City intended to do.


30 Id.
31 Id.
32 O’Brien Dep. (Oct. 20, 2020) at 128:1–7.
33 Id. at 133:1–6.
34 Id. at 133:7–20.
35 Id. at 138:8–18.

36 Id. at 139:8–12.
37 Id. at 140:16–141:8.
38 Id. at 139:13–17.


                                              Page 6 of 13
     Case: 1:19-cv-02519-JPC Doc #: 177 Filed: 03/19/21 8 of 14. PageID #: 5307




        Similarly, O’Brien admittedly told Phillips that “If after an arbitration it was found that

Lenny could not serve as a witness, then at that point the City may take the position he cannot serve

an essential function of his position which could affect Lenny’s employment[,]”39 but testified in

October 2020 that he “didn’t know what the City was contemplating or not.”40 Taking Defendant

O’Brien’s October testimony at face value, he independently decided to intimate this threat to

Mazzola’s employment—and then emailed Defendants Kilbane and Togliatti to tell them what he

said to Phillips.41

     B. Defendant O’Brien selected among information provided by City officials to prepare
        the bullet-pointed email describing potential discipline to Phillips.
        O’Brien received multiple emails from “various individuals” to help him prepare his March

28, 2019 bullet-pointed email to Phillips.42 He ultimately based that email primarily upon

information and direction from Defendant Kilbane.43

        He also received input from Human Resources Director Letitia Linker, who emailed a draft

predisciplinary notice to O’Brien and Kilbane at 12:25 p.m. UTC on March 27, 2019.44 The notice

stated: “As the result of Lt. Mazzola’s performance and actions, a predisciplinary conference is

scheduled for _________.” (Blank in the original.) The notice listed the specific charges the hearing

would address: “The meeting will address charges under: GENERAL ORDER: 502 Uniform

Standards of Conduct[:] 11. Dishonesty or Untruthfulness[;] 12. Displaying Competent Performance

and Achieving Competent Performance Results[;] 16. Insubordination[;] 17. Knowing, Observing,

and Obeying All Directives, Rules, Policies, Procedures, Practices and Traditions[;] GENERAL




39 Id. at 135:20–136:15.
40 Id. 136:21–23.
41 Id. 136:21–137:3.
42 Id. at 155:11–25.
43 O’Brien Dep. (Oct. 20, 2020) at 162:4–23, 161:4–14; see Ex. 2, Defs.’ Dep. Ex. 56 to O’Brien Dep.
44 Email from Linker to O’Brien and Kilbane, Mar. 27, 2019, Ex. 23 to O’Brien Dep. of Oct. 20, 2020

(included in Ex. 4).

                                               Page 7 of 13
     Case: 1:19-cv-02519-JPC Doc #: 177 Filed: 03/19/21 9 of 14. PageID #: 5308




ORDER: 601: Records Security and Privacy[; and] GENERAL ORDER: 108: Media Relations[.]”45

        Linker’s email also explained the factual basis for the proposed charges: “Lt. Mazzola’s

repeated failure to follow departmental regulations as well as orders and direction of the Chief”

including “creating and implementing performance standards inconsistent with the Chief’s directive

and without his knowledge or approval”;46 “communicating police operational matters not known to

the Chief with City officials and department staff”;47 “violating order regarding communication of

police matters”;48 “dishonesty while participating in an investigation conducted by a third party as

evidenced by failure of a polygraph”;49 and “failure to follow operational directives.”50

     C. Defendant O’Brien’s March 28, 2019 email to Defendants Kilbane and Togliatti and
        the Human Resources Director showed that Defendant O’Brien participated in
        decision-making.
        On March 28, 2019, O’Brien sent an email to Defendant Kilbane (copying Defendant

Togliatti and Linker) advising that after his previous email to them (which was fully redacted as

privileged), Phillips called to advise that “he took good notes from our previous discussion [of

March 25, 2019] and met with Mr. Mazzola”51 and that “[b]ased upon that discussion…Lt. Mazzola

has decided to retire.”52 O’Brien wrote that he still needed to send the bullet-pointed email

explaining the City’s planned discipline to Phillips “as he wants to share the information with Lt.


45 Email from Linker to O’Brien and Kilbane, Mar. 27, 2019, Ex. 23 to O’Brien’s Dep. of Oct. 20, 2020
(included in Ex. 4).
46 Defendant O’Brien related this charge to “a conversation [Mr. Mazzola] had with Mayor Togliatti about

[Mr. Mazzola’s] point system versus the point system that the police department wanted to implement.”
O’Brien Dep. (Oct. 20, 2020) at 159:21–160:10; see also, id. at 164:10–23.
47 When Mr. Mazzola’s counsel asked whether this charge encompassed Mr. Mazzola speaking to then-Mayor

Togliatti about the traffic-ticket quota. Defendant O’Brien testified: “I believe the issue was Lieutenant
Mazzola’s performance standard metrics policy versus the Chief’s policy. Yes, I believe that was the purpose
of him going to see Mayor Togliatti.” Id. at 153:9–25.
48 Defendant O’Brien claimed he did not remember the basis for this charge, but it appears intended to

represent Mazzola’s alleged “communication of police matters” with the media. Id. at 154:5–18.
49 This charge is self-explanatory.

50 Defendant O’Brien did not explain this charge.

51 Email from Linker to O’Brien and Kilbane, Mar. 27, 2019, Ex. 23 to O’Brien Dep. of Oct. 20, 2020

(included in Ex. 4).
52 Id.


                                               Page 8 of 13
     Case: 1:19-cv-02519-JPC Doc #: 177 Filed: 03/19/21 10 of 14. PageID #: 5309




Mazzola to support their discussion and his decision to retire.”53 O’Brien had reassured Phillips that

he would personally handle “the written resolution of finalizing of Lt. Mazzola’s retirement[.]”54

        O’Brien wrote in this email that he believed it was important for the City to issue a

communication “that Lt. Mazzola is retiring and that we wish him well.”55 He also recommended

that the City Council and Mayor to provide a “retirement presentation” like they had done “for

other retiring police officers” because that “will allow him to leave the City with his ‘head held

high’[.]”56

     D. Defendant O’Brien’s October 20, 2020 testimony revealed that he knowingly included
        potential charges based on Mazzola’s protected speech in his March 28, 2019 bullet-
        pointed email to Phillips.
        In his October 2020 deposition, O’Brien admitted that the March 28, 2019 email’s reference

to “[l]ying to the Mayor regarding performance measurement standards allegedly approved by the

Chief” referred to Mazzola talking to Mayor Togliatti about the performance standard for patrol

officers.57 He also admitted that his email’s reference to Mazzola’s alleged “insubordination” by way

of “usurping his superiors to directly communicate with City officials and employees” involved

“incidents where Mazzola was going around Chief Kilbane and speaking specifically to Letitia Linker

and/or the Mayor.”58 He admitted he knew these “incidents” included discussions with Defendant

Togliatti about the quota.59

        This Court has already ruled that these “incidents” were speech protected by the First

Amendment.60




53 Id.
54 Id.
55 Id.
56 Id.
57 O’Brien Dep. (Oct. 20, 2020) at 164:10–23.
58 Id. at 165:4–19.
59 Id. at 165:20–166:5.
60 Ord., ECF No. 147 at 7–9.


                                                Page 9 of 13
     Case: 1:19-cv-02519-JPC Doc #: 177 Filed: 03/19/21 11 of 14. PageID #: 5310



     E. Defendant O’Brien independently decided to require Mazzola to provide his formal
        notice of retirement within two hours, which was one of the specific acts of
        retaliation alleged in the complaint.
        O’Brien testified in October 2020 that he, individually, decided to impose the 5:00 p.m.

deadline for Mazzola to submit his official notice of retirement to the mayor.61 As alleged in the

complaint, this arbitrary and sudden deadline interfered with the normal course of an officer’s

retirement and was one act of retaliation Defendants took against him.62

     F. Defendant O’Brien knowingly attempted to restrain Mazzola’s post-retirement
        speech.
        O’Brien emailed Kilbane and Linker, copying Togliatti, on March 29, 2019 at 7:19 p.m.,

more than two hours after Mazzola had emailed his official notice of retirement to Togliatti.63 The

subject line of the email was “Robert Phillips,” and the email simply stated: “Message delivered to

Bob. He will mention it to Lenny about going quietly into the night.”64

        By way of explanation, O’Brien testified that he communicated to Phillips “a concern that

Lenny would actively—after his retirement actively go out of his way to contact police officers to

disrupt the organization and procedures of the City. And what he does as a private citizen is fine,

but wanted to make sure he didn’t actively try to have the officers in the police department, you

know, cause a ruckus.”65




61 Id. at 186:7–19.
62 See First. Am. Compl. ¶¶ 129(e), 86–89, Doc. 7.
63 Email from L. Mazzola to A. Togliatti sent 4:59 p.m. on Mar. 29, 2019, Doc. 93-1 ¶13, DFNTS_0000873–

74 (included in Ex. 3).
64 Email from O’Brien to Kilbane, Linker, and Togliatti, Mar. 29, 2019, Ex. 29 to O’Brien Dep. of Oct. 20,

2020 (included in Ex. 4).
65 O’Brien Dep. at 177:12–20.


                                              Page 10 of 13
     Case: 1:19-cv-02519-JPC Doc #: 177 Filed: 03/19/21 12 of 14. PageID #: 5311



                                             LAW AND ARGUMENT
I. The Court should grant Mazzola leave to amend his complaint because justice requires
   amendment.

        Fed. R. Civ. P. 15(a)(2) directs district courts to “freely give leave” to amend “when justice

so requires.” The Second Amended Complaint seeks to amend to re-urge Mazzola’s claim of First

Amendment retaliation under 42 U.S.C. § 1983 against Defendant O’Brien based on the new

evidence.66 Here, justice requires granting leave for Mazzola to amend his complaint because the

proposed amendment re-urging his First Amendment–retaliation claim against Defendant O’Brien is

based on evidence that Mazzola had requested but that Defendants improperly withheld based on

false claims of privilege, and did not produce until after summary-judgment briefing and decision

(October 19 and 20, 2020).67

        The Court granted qualified immunity to Defendant O’Brien because it found that then-

available evidence showed O’Brien was a mere messenger instead of a City official who acted in a

discretionary capacity to participate in the First Amendment retaliation.68 The newly produced

evidence, which this Court was unable to consider, directly refuted this factual finding. This

evidence and O’Brien’s October 2020 deposition testimony demonstrated that he participated in

First Amendment retaliation against Mazzola by engaging in the following discretionary actions:

                •   Meeting with other City officials, including Defendants Kilbane and Togliatti, on


66 Ex. 1, Proposed Second Supplemental and Amended Complaint.
67 For the Court’s reference, Plaintiff’s Motion to Compel Testimony of Defendant Gregory O’Brien on

Specific Subject Matters or, Alternatively, Determine his Legal Unavailability and to Compel Production of
Sufficient Privilege Log with In Camera Review of Emails Withheld as Privileged, ECF No. 113, provides the
factual background for Defendants’ failure to produce this evidence before summary judgment. See also
Plaintiff’s Reply memorandum, ECF No. 130. As the memoranda in support of this motion and the Court’s
ruling (ECF No. 146) explain, Defendants did not even disclose the existence of the documents in question
until they belatedly produced a privilege log on October 1, 2020—after discovery and summary-judgment
briefing were completed. Regardless of the reason(s) that Defendants did not disclose the existence of the
purportedly privileged documents they withheld—which for purposes of this motion Mazzola presumes was
inadvertent—the delayed production of the privilege log prevented Mazzola from having any opportunity to
access these documents before summary-judgment briefing concluded, through no fault of his own.
68 Ord. 16, Doc. 147.


                                              Page 11 of 13
     Case: 1:19-cv-02519-JPC Doc #: 177 Filed: 03/19/21 13 of 14. PageID #: 5312



                     March 22, 2019, and agreeing to speak to Phillips about the investigation into
                     Mazzola;69

                •    Deciding what information to provide to Phillips about the City’s plans to
                     discipline Mazzola in the March 25, 2019 call;70

                •    Deciding what information to include in his March 28, 2019 bullet-pointed email
                     to Phillips memorializing the City’s plans to discipline Mazzola to support
                     Phillips’s conversation with Mazzola;71

                •    Knowingly including instances of Mazzola’s speech about the ticket quota
                     outside his chain of command—which O’Brien, as Law Director, should have
                     known was protected speech—as grounds for the discipline the City had
                     intended if Mazzola had not agreed to retire;72

                •    Imposing the last-minute deadline for Mazzola to accept the deal to retire in lieu
                     of discipline, giving Mazzola less than two hours to decide;73

                •    Telling Phillips to instruct Mazzola to go “quietly into the night” after his
                     retirement instead of speaking to officers about what happened to him.74

Although, as the Court noted in its summary-judgment opinion, Mazzola did not see O’Brien’s

March 28, 2019 email to Phillips, the newly produced evidence corroborates Mazzola’s testimony

that Phillips relayed the essential contents of that email to him—that the City planned to discipline

him unless he retired immediately—before Phillips called O’Brien the morning of March 28, 2019.

O’Brien’s emails to City officials from March 25 and March 28, 2019 corroborate the veracity of

what Mazzola has alleged and testified all along: that Phillips delivered a disciplinary ultimatum from

O’Brien and that O’Brien participated in the City’s planning.

        Given that Defendants withheld this evidence from the Court and Mazzola until after the




69 O’Brien Dep. (Oct. 20, 2020) at 130:10–20.
70 See O’Brien Dep. (Oct. 20, 2020) at 128:1–7, 133:1–20, 138:8–18, 139:8–12, 139:13–17.
71 Id. at 155:11–25; 162:4–23, 161:4–14.

72 Id. at 165:4–166:5.
73 Id. at 186:7–19.

74 Email from O’Brien to Kilbane, Linker, and Togliatti, Mar. 29, 2019, Ex. 29 to O’Brien Dep. of Oct. 20,

2020 (included in Ex. 4); O’Brien Dep. (Oct. 20, 2020) at 177:12–20.

                                               Page 12 of 13
   Case: 1:19-cv-02519-JPC Doc #: 177 Filed: 03/19/21 14 of 14. PageID #: 5313




Court decided O’Brien’s qualified immunity, the interests of justice and fairness mandate

amendment.

                                            CONCLUSION

        Plaintiff Mazzola respectfully requests that the Court grant him leave to file the Second

Amended Complaint, which is attached as Exhibit 1, and order the Second Amended Complaint,

attached as Exhibit 1, deemed filed as of the date of this filing, March 19, 2021.

Dated: March 19, 2021                                   Respectfully submitted,

                                                         /s/Subodh Chandra
                                                        Subodh Chandra (0069233)
                                                        Jessica S. Savoie (0099330)
                                                        Brian Bardwell (0098423)
                                                        THE CHANDRA LAW FIRM LLC
                                                        The Chandra Law Building
                                                        1265 West Sixth Street, Suite 400
                                                        Cleveland, Ohio 44113
                                                        216.578.1700 (p) / 216.578.1800 (f)
                                                        Subodh.Chandra@ChandraLaw.com
                                                        Jessica.Savoie@ChandraLaw.com
                                                        Brian.Bardwell@ChandraLaw.com

                                                        Attorneys for Plaintiff Leonard Mazzola




                                             Page 13 of 13
